Citation Nr: 1710195	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus II.

2.  Entitlement to an evaluation in excess of 30 percent for coronary bypass surgery.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	John Worman, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to August 1968, and from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Board previously remanded this matter for further evidentiary development in April 2016.

All issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that he is entitled to increased ratings for diabetes mellitus, and coronary artery disease, as well as entitlement to service connection for sleep apnea.  For the following reasons, the Board finds a remand warranted so the RO might obtain the Veteran's most up-to-date medical records from the VA hospital.

Concerning the Veteran's coronary artery disease, his June 2016 Compensation and Pension (C&P) examination stated that the Veteran suffered a myocardial infarction in March 2016.  As noted by the examiner, the Veteran's file does not contain the VA medical records from that time period, as the most up-to-date VA medical records conclude in May 2015.  Accordingly, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).

As for the Veteran's diabetes mellitus, the Veteran was awarded service connection for coronary artery disease, secondary to his service connected diabetes mellitus.  Accordingly, the two claims must be inextricably intertwined.  If the Veteran's coronary artery disease may have worsened during his myocardial infarction, surgery, and subsequent hospitalization, so might have the Veteran's diabetes mellitus.  The development requested in the coronary artery claim must be completed prior to the adjudication of the diabetes claim, as adjudication of the coronary artery disease claim may affect the adjudication of the diabetes claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Lastly, the Veteran contends that he is entitled to service connection for sleep apnea, secondary to his PTSD.  As noted above, the Veteran's file does not contain up-to-date medical records from the VA.  When the Veteran "sufficiently identifies" other VA medical records that he desires to be obtained, VA must also seek those records.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most up-to-date VA medical records from the VA.

2. The AOJ will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed condition, the records of which are not in the current file.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, redjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


